
	
		II
		110th CONGRESS
		1st Session
		S. 663
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 16, 2007
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  repeal the statutory designation of beneficiaries of the $100,000 death
		  gratuity under section 1477 of title 10, United States Code, and to permit
		  members of the Armed Forces to designate in writing their beneficiaries of
		  choice in the event of their death while serving on active
		  duty.
	
	
		1.Modification of scheme for payment of death
			 gratuity payable with respect to members of the Armed Forces
			(a)FindingsCongress makes the following
			 findings:
				(1)The death gratuity authorized under
			 sections 1475 to 1480 of title 10, United States Code, was intended, when
			 originally enacted to provide an immediate cash payment to assist survivors of
			 deceased members of the Armed Forces to meet their financial needs during the
			 period immediately following a member's death and before other survivor
			 benefits become available.
				(2)The death gratuity, when first implemented
			 in 1908, amounted to six months of a service member's pay and, until 1991,
			 could not exceed $3,000.
				(3)However, following the attacks of September
			 11, 2001, and the initiation of Operation Enduring Freedom and Operation Iraqi
			 Freedom, Congress determined that the death benefits available to survivors of
			 members of the Armed Forces should be substantially increased.
				(4)The National Defense Authorization Act for
			 Fiscal Year 2006, which was enacted on January 6, 2006, as Public Law 109–163,
			 increased the amount of the death gratuity to $100,000, effective retroactively
			 to October 7, 2001.
				(5)Under section 1477 of title 10, United
			 States Code, the law authorizing the death gratuity, those living relatives of
			 deceased members of the Armed Forces who shall receive the death gratuity are
			 specifically designated. Service members are not provided with the opportunity
			 to make an election choosing a beneficiary other than those set forth in
			 section 1477 of title 10, United States Code.
				(6)The increased death gratuity, in
			 combination with benefits available under the Servicemembers' Group Life
			 Insurance program, the Survivor Benefit Plan, and Dependency and Indemnity
			 Compensation provide significant support and compensation to the next of kin of
			 deceased members of the Armed Forces. Individual members are best qualified to
			 determine who the beneficiaries for death benefits should be and should be
			 afforded the opportunity to make these selections at appropriate times
			 throughout military service and particularly prior to mobilization or
			 deployment to a combat zone.
				(7)Under the current system, many members of
			 the Armed Forces have designated individuals as beneficiaries for the death
			 gratuity in a manner not provided for by law. In these cases, the wishes of
			 these members regarding the disposition of the death gratuity has in many cases
			 not been implemented, to the detriment of their children and other loved
			 ones.
				(b)Sense of congressIt is the sense of Congress that all
			 members of the Armed Forces should be given the opportunity to affirmatively
			 select who shall receive the death gratuity and that the Secretary of Defense
			 and the Secretaries of the military departments should take prompt action to
			 afford members the opportunity to make an election in writing about the
			 disposition of the death gratuity proceeds and to provide appropriate and
			 timely counseling about the manner in which the proceeds of the death gratuity
			 and other forms of insurance will be administered.
			(c)Modification
				(1)In generalSubsection (a) of section 1477 of title 10,
			 United States Code, is amended by striking all that follows on the
			 following list: and inserting the following:
					
						(1)To any individual designated by the person
				in writing.
						(2)If there is no person so designated, to the
				surviving spouse of the person.
						(3)If there is none of the above, to the
				children (as prescribed by subsection (b)) of the person and the descendants of
				any deceased children by representation.
						(4)If there is none of the above, to the
				parents (as prescribed by subsection (c)) of the person or the survivor of
				them.
						(5)If there is none of the above, to the duly
				appointed executor or administrator of the estate of the person.
						(6)If there is none of the above, to other
				next of kin of the person entitled under the laws of domicile of the person at
				the time of the person's
				death.
						.
				(2)Conforming amendmentsSuch section is further amended—
					(A)in subsection (b), by striking
			 Subsection (a)(2) in the matter preceding paragraph (1) and
			 inserting Subsection (a)(3);
					(B)by striking (c) and inserting the following
			 new subsection (c):
						
							(c)For purposes of subsection (a)(4), parents
				include fathers and mothers through adoption. However, only one father and one
				mother may be recognized in any case, and preference shall be given to those
				who exercised a parental relationship on the date, or most nearly before the
				date, on which the decedent entered a status described in section 1475 or 1476
				of this title.
							;
				and
					(C)by striking subsection (d).
					(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date of the enactment of this
			 Act.
				(4)ApplicabilityNotwithstanding paragraph (3), the
			 provisions of section 1477 of title 10, United States Code, as in effect on the
			 day before the date of the enactment of this Act, shall continue to apply to
			 each member of the Armed Forces covered by such section until the earlier of
			 the following—
					(A)the date on which such member makes the
			 designation contemplated by paragraph (1) of section 1477(a) of such title (as
			 amended by paragraph (1) of this subsection); or
					(B)January 1, 2008.
					(d)Regulations
				(1)In generalNot later than April 1, 2007, the Secretary
			 of Defense shall prescribe regulations to implement the amendments to section
			 1477 of title 10, United States Code, made by subsection (c).
				(2)ElementsThe regulations required by paragraph (1)
			 shall include forms for the making of the designation contemplated by paragraph
			 (1) of section 1477(a) of title 10, United States Code (as amended by
			 subsection (c)), and instructions for members of the Armed Forces in the
			 filling out of such forms.
				
